EXHIBIT 2

 

 

CBO’s Budgetary Treatment of
Fannie Mae and Freddie Mac

january 2010

 

 

 

 

CBO’s Budgetary Treatment of
Fannie Mae and Freddie Mac

]anua.ry 2010

The Congress of the United States l Congressional Budget OFFIC€

 

Preface

After the U.S. government assumed control in 2008 of Fannie Mae and Freddie
Mac_two federally chartered institutions that provide credit guarantees for almost
half of the outstanding residential mortgages in the United States_the Congressional
Budget Office (CBO) concluded that the institutions had effectively become govern-
ment entities whose operations should be included in the federal budget. As a result,
CBO incorporated estimates of the budgetary costs of the two entities in the baseline
budget projections it published in 2009. This background paper describes CBO’s
budgetary treatment of Fannie Mae and Freddie Mac and the methods CBO used to
estimate their costs. (CBO will issue new baseline projections for Fannie Mae and

Freddie Mac in The Budget and Economz'c Outlook to be published in late ]anuary
20103

Damien Moore wrote the paper under the supervision of Kirn Kowa_lewski and Robert
Dennis. Kim Cawley, Chad Chirico, Peter Fontaine, jeffrey Kling, Deborah Lucas,
]oe Mattey, Larry Ozanne, and Aurora SWanson provided helpful comments on earlier
drafts, as did Marvin Phaup of the PeW Economic Policy Group and ]ames L. Blum.
(The assistance of outside reviewers implies no responsibility for the final product,
which rests solely with CBO.)

Chris Howlett edited the paper, and Kate Kelly proofread it. Maureen Costantino

prepared the paper for publication, with assistance from ]eanine Rees. Lenny Sl<utnil<
produced the printed copies, Linda Schimmel coordinated the print distribution, and
Simone Thomas prepared the electronic Versions for CBO’s Web site (\mvw.cbo.gov).

/®@»\éaa m way

Douglas \X/. Elrnendorf
Director

]anuary 201 0

Contents

 

Summary and Introduction l

Background to Federal Conservatorship for Fannie Mae and
Freddie Mac 4

New Treasury Authority and Resulting Federal Actions 6

CBO’s Budget Projections for Fannie Mae and Freddie Mac 6
Estimating Subsidy Costs for Existing Business 10
Estimating Subsidy Costs for NeW Business 12
Comparison With Cash Budgetary Treatment 13

Appendix: Projecting Mortgage Cash Flows and Valuing
Mortgage Guarantees 15

Tables

1. The Treasury’s Purchases of Preferred Stock from
Fannie Mae and Freddie Mac Under the
Conservatorship 7

2. Summary of CBO’s August 2009 Baseline Budget
Projections for Fannie Mae and Freddie Mac 8

A~l. Spread Between Interest Rates on ]umbo and
Conforrning Mortgages 22

CBO’s Budgetary Treatment of
Fannie Mae and Freddie Mac

Summary and Introduction

In September 2008, the Director of the Federal Housing Finance Agency placed into
conservatorship two large government-sponsored enterprises, the Pederal National
l\/lortgage Association (Fannie Mae) and the Federal Home Loan Mortgage Corpora-
tion (Freddie l\/Iac).1 At the same time, the Secretary of the Treasury took a major
ownership interest in both entities. ln taking those steps, federal officials were exercis-
ing authority provided in the Housing and Economic Recovery Act of 2008.2 ln the
judgment of the Congressional Budget Oflice (CBO), those actions make Fannie Mae

and Freddie Mac part of the government and imply that their operations should be
reflected in the federal budget.

Fannie Mae and Freddie Mac were chartered by the Congress to provide liquidity and
stability to the secondary market for residential mortgages (the market in which those
mortgages are bought and sold). In carrying out their charters, the two entities pur-

chase mortgage loans made by lenders and package them into mortgage-backed secu-
rities (MBSS), which can be sold to investors along With a guarantee that principal and
interest on the underlying mortgages Will be paid in full. The two entities also invest
directly in mortgages and MBSs, which they hold in their portfolios. To fund those

holdings, they issue debt securities that they sell in the international capital markets5

Despite having a unique legal status and a long history linking them closely to the
federal government, Fannie Mae and Freddie Mac have been considered private firms
owned by their shareholders Now, ,however, the federal government controls both
entities and is operating them to fulfill the public purpose of supporting the housing
and mortgage markets.4 Moreover, both entities rely on federal backing to maintain

 

l. Conservatorship is the legal process by which an entity (in this case, the government) establishes
control and oversight of a company to put it in a sound and solvent condition.

2. Public Law 110-289.

3. A debt security (sueh as a bill, bond, or note) represents a fixed amount of money that has been
borrowed and must be repaid, usually at a specific rate of interest.

4. For more information about the various Ways in which the federal government helps the housing

market, see Congressional Budget Office, An Oz."erw`ew of.Fc'derzzZ Support]%)' Housz')zg, lssue Brief
(Novernber 3, 2009).

their low-cost access to financial markets. Although they are not legally government
agencies, and their employees are not civil servants, CBO believes it is appropriate and

useful to policymakers to include their financial transactions alongside all other fed-
eral activities in the budget.5

ln the baseline budget projections it published in 2009, CBO accounted for the cost
of the entities’ operations in the federal budget as if they Were being conducted by a
federal agency. That is, CBO’s baseline treated the mortgages owned or guaranteed by
Fannie Mae and Freddie Mac as loans and loan guarantees of the federal government
For the entities’ new loan and guarantee commitments, CBO projected budget out-
lays equal to the estimated subsidy inherent in the commitments at the time they are
made. For the entities’ outstanding loans and guarantees at the start of fiscal year
2009, CBO recorded a subsidy equal to the shortfall between the current value of the

mortgages and the liabilities used to fund them at the time the baseline projections
were prepared.

Using the budgetary treatment of the transactions of the Troubled Asset Relief Pro-
gram as a model, CBO calculated the subsidies for Fannie Mae and Freddie Mac by
estimating the net cash flows associated with the two entities° mortgage commitments
and converting those estimates into present values using discount rates that reflect the
expected rate of return the government could earn on investments or securities of
comparable risk. That procedure is conceptually equivalent to the methods that pri-
vate companies use to compute the fair value of certain assets and liabilities under
generally accepted accounting principles6 For the two entities’ administrative costs,
such as employeesj salaries, CBO estimated and recorded costs separately on a cash
basis, in keeping with the federal budget’s treatment of other credit programs

The operations of Fannie Mae and Freddie Mac added $291 billion to CBO’s August
2009 baseline estimate of the federal deficit for fiscal year 2009 and $99 billion to the
total deficit projected for the 2010-2019 period.7 The estimate for 2009 recognized
expected losses from transactions originated before the conservatorship, plus an

 

5. The Administration’s Office of Management and Budget makes the ultimate decision about
Whether Fannie Mae and Freddie Mac will be included in the federal budget. Although the Presi-
dent’s budget documents have not included the activities of Fannie Mae and Freddie Mac in the
budget totals, they have provided financial information about the two entities for several years;

see, for example, Budget of the U.$. Goi/ernment, Fz'sml Yéar 2010: A_ppendix, pp. 1539~1340,

6. The fair value of an asset is the price that Would be received from selling the asset in an orderly
transaction between market participants at the measurement date; see Financial Accounting Stan-

dards Board, Fz'nanrz'zzlAccounzz'ng Stana'amfs No. 157: Faz'r Value Mea:urements (Septembei: 2006),
p. 2.

7. When this report was writtcn, the most recent baseline projections were the ones issued in August
2009; see Congressional Budget Ofi"ice, The Bi,idgez and Eco/zomz`r Ourlaok: fin Updatr (August
2009), Table 1-1 and Box 1-1. CBO will publish new baseline projections for Fannie Mae and
Freddie Mac in T/?e Budget and Economz'c Outloo/e: Fz'sc‘al Yéar: 2010 to 2020, to be released in late
]anuary 2010.

 

additional subsidy for new mortgage commitments in 2009. Because of their federal
backing, Fannie Mae and Freddie Mac provide capital and guarantees to the mortgage
market at lower prices than private financial institutions can offer, which ultimately
transfers risk from the two entities to taxpayers. The subsidy recorded for the entities’
mortgage commitments captures the value of that federal backing.

The Administration has taken a different approach to recording the impact of Fannie
Mae and Freddie Mac on the federal budget. ln conjunction with the conservatorship,
the Treasury signed agreements With the two entities intended to ensure that they
could continue to support the mortgage market. In exchange for making direct cash
infusions into the entities, the Treasury received shares of their preferred stock and
warrants to purchase their common stock. The Administration’s Office of Manage-
ment and Budget (OMB) continues to treat Fannie Mae and Freddie Mac as outside
the budget, and it records and projects outlays equal to the amount of those cash infu-
sions. As a result, the Administration has not included in its budget figures subsidy
costs that would be directly comparable to CBO’s $291 billion estimate of such costs
in 2009. lnstead, because the Treasury provided a total of $95.6 billion in cash outlays
to the two entities in fiscal year 2009, the governments final report of spending for
2009 included that amount, Which is similar to CBO’s August 2009 estimate of cash
infusions for that year ($112 billion).8 OMB has estimated that cash outlays from the

Treasury to the two entities will total another $65 billion over the 2010-2019
period.9

ln eontrast, because CBO has concluded that Fannie Mae and Freddie Mac should be
treated in the federal budget as government entities, it considers transactions between
them and the Treasury to be effectively intragovernmental payments, which do not
affect net federal outlays. Adding those transactions to the subsidy costs that CBO has
estimated for the entities would amount to double-counting

Neither CBO nor OMB incorporates debt securities or mortgage-backed securities
issued by Fannie Mac and Freddie Mac in estimates of federal debt held by the public.
ln budget documents, debt held by the public is defined narrowly as including only
debt issued directly by the Treasury. Excluding the two entities’ debt is consistent with
the exclusion of other federal obligations, such as those of the Tennessee Valley
Authority or commitments made under federal loan guarantee programs. Moreover,
CBO’s treatment of the entities’ debt does not constitute a statement about whether
or not that debt should be considered federal debt. Sucli a determination depends on
how narrowly or broadly one interprets the concept of federal debt and for what pur-
pose. Nevertheless, recent events clearly indicate a strengthening of the federal govern-
ment’s commitment to the obligations of Fannie Mae and Freddie Mac.

 

Sc:e Department oftl'ie Treasury, Cambz'nec{ Statement afRe:ez'pt;s, Out[ays, and B¢hnces oftke Uzzz'tea]
St¢ztes Govemment (November 2009).

9. See Budgez' of the U.S. Goz/ernment, Fz'scal Yl’zzr 2010: Analytic¢zl]’erspectiver, Su_;>plemenml Materz`/z[r,
Table 27-1.

Budget projections for the two entities are inherently uncertain. Some key factors_
such as how sensitive mortgage default rates are to changes in house prices, or what
discount rates apply to certain cash flows_are difficult to estimate precisely. ln addi-
tion, such projections are likely to vary considerably over time as the prices of various
mortgage-related securities fluctuate and as the two entities realize mortgage losses.
Updates to CBO’s estimates of subsidy costs will reflect any changes in discount rates
and expectations about future mortgage losses, as well as possible refinements in the

underlying methodology

Background to Federal~ Conservatorship

for Fannie Mae and Freddie Mac

Fannie Mae and Freddie Mac Were federally chartered four decades ago as private
companies with a public mission to provide liquidity and stability to the secondary
market for residential mortgages Their activities are largely confined to providing
guarantees against credit losses on pools of conforming mortgages (loans that conform
to certain underwriting criteria) and maintaining an investment portfolio of mort-
gages and MBSs funded by selling debt securities to the public.10 Through those activ-
ities, the two entities help maintain an active secondary mortgage market and thereby
help improve lenders’ access to financing to make new loans. Together, the mortgages
guaranteed or owned by Fannie Mae and Freddie Mac total approximately $5 trillion
and account for almost half of all outstanding residential mortgages.

Historically, their federal charters have allowed the two entities to borrow at interest
rates lower than those paid by comparable finance companies without such a charter
and close to those paid by the Treasury. Investors viewed the charters as an implicit
federal guarantee of the entities’ debt obligations, despite the government’s assertions
to the contrai'y.11 Reinforcing that View, Fannie Mae and Freddie Mac were subject to
less onerous capital requirements than other regulated financial institutions.12 The
lower borrowing costs enjoyed by the two entities flowed to participants in the hous-
ing market in the form of lower mortgage rates and to the entities’ stockholders in the
form of higher proHts.

 

10. Credit losses in this case refer to the losses experienced by a holder of a mortgage or MBS when a
borrower defaults

11. For previous discussions of the entitiesl federal support, see Congressional Budget Office, me’em[
tS`i¢bsz'dz'c/.\' mid the Homi)zg GSE; (May 2001), and the statement of Douglas Holtz-Eakin, Director,
Congressional Budget Office, before the Senate Committee on Banking, Housing, and Urban
Affairs, Ragz/!/ztz'o)z afr/70 H/)za:z')zg Gm)er)ame)zt-S[)/)nson’d Em`w:))n's€.\' (October 23, 2003)_

12. Under the federal conservatorship, capital requirements for Fannie Mae and Freddie Mac have been
suspended. The injections of cash from the Treasury in exchange for senior preferred stock ensure

that, on the basis of generally accepted accounting principles, the entities have sufficient assets to
cover their liabilities

The activities of Fannie Mae and Freddie Mac carry several risks. In their guarantee
business and their investment portfolios, the entities incur losses when property
owners default on mortgages13 Their mortgage portfolios also expose the entities to
interest rate risk and prepayment risk--that is, the possibility of losses when fluctuat-
ing interest rates and prepayments of mortgages create a gap between the value of the
entities’ asset portfolios and the value of the debt used to fund them.

Following the housing bust that began in 2007, Fannie Mae and Freddie Mac experi-
enced unprecedented losses on mortgages and MBSS. lnitial losses came from their
holdings of “private-label” securities_MBSs issued by private companies without
government backing. The entities’ shift toward buying risky private-label securities
had begun in 2001, but their holdings swelled significantly after 2004, especially
those of Freddie l\/Iac.14 Sorne of the mortgage loans underlying those securities were

made to low-income households and thus helped the entities meet their affordable-
housing goals.

ln early 2008, Fannie Mae and Freddie Mac held approximately $200 billion in
private-label securities backed by risky subprime and Alt-A mortgages15 Declines in
the value of those securities accounted for most of the entities’ losses through mid-
2008. The private companies that issued subprime and Alt-A securities made those
securities acceptable to Fannie Mac and Freddie Mac by creating structures that
required other investors to take the first losses on the underlying mortgages16 The
value of those securities plummeted, however, with the prospect that losses on the

underlying mortgages would exceed the protection provided by such structures

At the beginning of 2008, the two entities also directly held or guaranteed more than
$500 billion Worth of mortgages that were comparable in risk to mortgages typically
designated as subprime or Alt~A loans. Large losses are expected on those mortgages
as well, but because the mortgages are not held in the form of securities, the losses

 

13. Some of those losses are borne by third parties: for example, when private insurers bear some of the
credit losses on individual mortgages or mortgage pools, or when either Fannie Mae or Freddie
Mac holds securities issued by the Government National Mortgage Association (Ginnie Mae), a
wholly owned government corporation.

14. See Office of Federal Housing Enterprise Oversight, Report to Cong'ress 2008 (April 15, 2008).

15. Subprime and Alt-A mortgages are extended to borrowers who do nor meet the qualifications for a
prime mortgage (0ne extended to the least risky borrowers) because of one or more risk factors,
such as a low credit rating, insufficient documentation of income, or the ability to make only a
small down payment Typically, Alt-A mortgages are offered to borrowers who have high credit

scores but no proof ofincome, whereas subprime loans are offered to borrowers who have low
credit scores (with or without income verification).

16. For a discussion of those financial instruments and how they contributed to the financial crisis, see

Markus K. Brunnermeier, “l'.)eciphering the Liquidity and Credit Crunch, 2007-2008,” journal of
Economz'c Perspectiver, vol. 23, no. 1 (Winter 2009), pp. 77-100.

recorded so far have been smaller and recognized later than for the securities.117 ln
addition, Fannie Mae and Freddie Mac have experienced unprecedented loss rates
on their conforming mortgages because of the severity of the economic downturn.

New Treasury Authority and Resulting Federal Actions

ln response to turmoil in the housing and mortgage markets, the Housing and Eco-
nomic Recovery Act of 2008 gave the Treasury the power to buy an unlimited amount
of securities from Fannie Mac and Freddie Mac if the Treasury Secretary determined
that “such actions are necessary to (i) provide stability to the financial markets; (ii)
prevent disruptions in the availability of mortgage finance; and (iii) protect the tax-
payer.”18 The unlimited authority Was designed to reassure investors that the federal
government was committed to maintaining the solvency of the two entities.19

With Fannie Mae and Freddie Mac facing substantial losses that threatened their
solvency, the Federal Housing Finance Agency placed them into conservatorship in
September 2008, giving control of the entities to the federal government, The Trea-
sury used its authority to write "'keep-well” agreements with the entities in which the
Treasury would provide up to $100 billion in capital to each institution.20 Those
agreements were recently amended to allow unlimited capital infusions over the next
three years. The infusions of capital are made on a quarterly basis in an amount equal
to the negative equity (the extent to which the value of liabilities exceeds the value of
assets) that each entity reports on its balance sheet. ln exchange, the entities give the
Treasury senior preferred stock that pays annual dividends of 10 percent. As part of
the September 2008 agreements, the Treasury was also granted $1 billion in preferred
stock from both Fannie Mae and Freddie Mac as well as warrants entitling the govern-
ment to 79.9 percent of each entity’s common shares. As of December 2009, the Trea-
sury had injected a total of $110.6 billion into the two entities (see Table 1).

CBO’s Budget Projections for Fannie Mae and Freddie Mac
Consistent with the principles expressed by the 1967 President’s Commission on
Budget Concepts, CBO has concluded that Fannie Mae and Freddie Mac should now

 

17. Under generally accepted accounting principles, companies report holdings of securities, but not
loans and guarantees, on a fair-value basis. Companies recognize income or loss over time as they
change their estimates of the value of securities with fluctuations in market prices. l'lowever, finan-
cial institutions are not required to report the value of loans and guarantees on a fair-value basis,
which typically results in the recognition of only those losses that are imminent

18. Public Law 110-289, section 1117.

19. That authority also applies to the Federal Home Loan Banks, but to date they have not received
any assistance under it.

20. A keep-well agreement is a contract between a guarantor and a beneficiary in which the guarantor
agrees to provide necessary financing to the beneficiary for a predetermined period in exchange for
compensation, such as an ownership stake in the beneficiary Such agreements are intended to
make the beneficiary appear more creditworthy.

 

Table 1 .

The Treasury’s Purchases of Preferred Stock from
Fannie Mae and Freddie Mac Under the Conservatorship
(By calendar year, in billions of dollars)

 

Reporting Period Fannie Mae Freddie Mac Total
2008 _
Thlrd quarter 0 13.8 13.8
Fourth quarter 15.2 30.8 46.0
2009
Flrst quarter 19.0 - _6.1 25.1
Second quarter 10.7 , 0 10.7
Third quarter 15.0 0 15.0
Total 59.9 50.7 110.6

 

Source: Congressional Budget Offlce.

Note: Fannie l\/lae and Federa| Mac Were placed in federal conservatorship on September 6, 2008.
The Treasury’s purchases of their senior preferred stock are intended to offset the two enti-
ties’ reported losses by injecting cash to help them maintain sufficient capital. The actual
cash injections occur in the quarter after the reporting period used to calculate them.

be included in the federal budget. The commission’s landmark report asserted that
“The federal budget should, as a general rule, be comprehensive of the full range of
federal activities. Borderline entities and transactions should be included in the bud-
get unless there are exceptionally persuasive reasons for exclusion.”21 The commission
identified several key questions to use in determining whether to include programs in
the budget: “Who owns the agency? Who supplies its capital? Who selects its manag-
ers? Do the Congress and the President have control over the agency’s program and
budget, or are the agency’s policies the responsibility of the Congress or the President
only in some broad ultimate sense?” The report recommended that “Government-
sponsored enterprises be omitted from the budget when such enterprises are com-
pletely privately owned.” CBO believes that the federal government’s current financial
and operational relationship with Fannie Mae and Freddie Mac warrants their inclu-
sion in the budget.

Consequently, in the baseline budget projections that it published in 2009, CBO

accounted for the costs of the two entities’ operations as if they were being conducted
by a federal agency. ln that accounting, the mortgages owned or guaranteed by Fannie
Mae and Preddie Mac were treated as loans and guarantees of the federal government

CBO estimated budget outlays for the new loan and guarantee commitments pro-
jected to be made each year; those outlays were estimates of the lifetime subsidy

 

21. President’s Commission on Budget Concepts, Reparz aft/16 Presz'a'enr's Commissian on Budget
Conce})t: (October 1967), pp. 25, 30.

Table 2.

Summary of CBO’s August 2009 Baseline Budget Projections for

Fannie Mae and Freddie Mac
(By fiscal year, in billions of dollars)

2009 2010

 

2011 2012 2013 2014 2015 2016 2017 2018 2019 Total

Subsidy Costs (Federal outlays)a 291 b 25 21 16 14 5 5 4 3 3 3 389
Components of the Subsidy Estimate

|\/lortgage commitments b 1,175 1,097 889 890 940 1,083 1,118 1,147 1,172 1,234 n.a.

Subsidy rate (F'ercent)c 4.4 b 1.9 1.5 1.2 1.1 0.2 0.2 0.2 0.2 0.2 0.2 n.a.
l\/lemorandum:
Administrative Costs 5 4 4 4 4 4 4 4 4 4 4 46
Treasury Borrowing to Fund `

Purchases of Preferred Stockd 112 25 17 8 1 0 0 0 0 0 0 163

 

Source: Congressional Budget Office.

Note: n.a. = not applicable.

a. Includes subsidies for aid to homeowners provided through the Administration’s l\/|al<ing Home Affordable plan.

b. Includes all mortgage commitments made before fiscal year 2009 and new commitments made iri 2009. The estimated sub-
sidy on the preexisting commitments was $248 billion on $5 trillion of outstanding mortgages. The subsidy on new commit-
ments was $43 billion on $1.6 trillion of new mortgage commitments in 2009.

c. The subsidy rate is equal to federal outlays (excludirig outlays for the lVlaking Home Affordab|e plan) divided by new mort-

gage commitments

d. The Treasury’s actual purchases of senior preferred stock in fiscal year 2009 totaled $95.6 billion. The Treasury has already

committed to $15 billion iri purchases for 2010.

inherent in the loan or guarantee commitments for that year (see Table 2). ln addi-
tion, CBO projected the entities7 administrative costs and the incremental Treasury
borrowing that will be needed to fund the Treasury’s purchases of preferred stock. ln
those projections, CBO assumed that federal conservatorship of the two entities

would continue throughout the 10-year baseline projection period (at that time,
through fiscal year 2019).

ln its August 2009 baseline, CBO projected that the operations of Fannie Mae and
Freddie Mac would have a total budgetary cost of $389 billion between 2009 and
2019. (That cost includes subsidies for assistance to homeowners under the Adminis-
tration’s Making Home Affordable plan.)22 The bulk of the outlays ($291 billion)
were estimated to occur in 2009. That figure reflects the recognition of substantial
losses on the entire outstanding stock of mortgages held or guaranteed by Fannie Mac
and Freddie Mac at that time. It closely corresponds to the entities’ own estimates of
the deterioration in their fair-value net worth-frorn a surplus of $7 billion in ]une
2008 for the two entities combined to a deficit of $258 billion in ]une 2009. CBO’$
much smaller estimate of outlays for 2010 and beyond (a total of $99 billion over 10
years) captures the cost of new mortgage commitments in those years, when a more
stable mortgage market is expected to help reduce subsidy costs.

Although it anticipates that the mortgage market will eventually normalize, CBO
expects the federal government to continue subsidizing that market through Fannie
Mae and Freddie Mac throughout the projection period. ln other words, although the
entities’ fees and other income on new commitments may be sufficient to cover aver~
age losses on those commitments, they are not high enough to fully cover the cost of
the risks associated with the commitments Before the conservatorship, CBO and oth-
ers recognized that such subsidies existed, but those subsidies were never included in
federal budget estimates.23

CBO’s treatment of the cost of the entities, mortgage loan commitments is similar,
though not identical to, the budgetary treatment of federal credit programs required
by the Federal Credit Reforrn Act of 1990. Under that law, the budget records a sub-
sidy cost for the loan commitments made by every federal credit program each year,
including programs that make loans directly or guarantee loans made by third parties.
The subsidy calculation measures the lifetime cost of the loan or guarantee as of the
year of disbursement and counts that cost as a federal outlay in that year. The total
budgetary cost is computed by projecting all federal cash flows associated With a
cohort of loans or guarantees and discounting those cash flows to the year of

 

22. For information about that plan, see Congressional Budget Offlcc, The led_g'et and Eco;io;)zz'z'
Or./tloo}?: /l): linda/lug Appendix B, Ta.blc B-§.

25. See Congressional Budget Off`ice, Fed'em[ 51.1/).\'1'¢{1'€: and the Housz'rzg G$Er; and S. Wayne Passmore,
The G$E ]mplicit Subsidy and the V¢zlue ofG'overnmentAmbiguin/, Finance and Economics Discus~
sion Scries Working Paper No. 2005-05 (Board of Governors of the Fecleral Rescrve, ]anuary
2005), available at wwui.fcd€ra[)'e:ewegor//:z)uz'?.i/jQ>//.J.r/QOU_§/z`m{rx.hfm[.

disbursement by applying discount rates that correspond to the interest rates on Trea-
sury securities of comparable maturity. The direct federal administrative costs of those

programs are generally excluded from the subsidy estimates and accounted for sepa-
rately on a cash basis.

ln the case of Fannie Mae’s and Freddie Mac’s mortgage commitments, CBO departs
from that credit reform accounting by replacing the Treasury discount rates with dis-
count rates that measure the cost of the risk inherent in those entities’ credit obliga-
tions. in that approach, the budgetary cost is a “fair-value” estimate that measures
what a private entity would need to be paid to voluntarily take on the commitments
of Fannie Mae and Freddie Mac without any federal backing Using such discount
rates produces a broader measure of the cost of supporting the entities because it
attaches a price to the cost of bearing the risk from the entities’ losses. A similar
approach is required by law to be used in estimating subsidies for the Troubled Assets
Relief Program (it was also required by law to be used in estimating the cost of
increasing the U.S. quota in the International Monetary l'*`und).24

CBO’s estimate of subsidy costs for 2009 included a one-time charge for the shortfall
between the value of the entities’ assets and liabilities at the start of the conservator-
ship.25 That one-time charge, $248 billion, accounted for more than 80 percent of the
2009 subsidy estimate; the rest, $43 billion, was the subsidy cost for new business
conducted in 2009. CBO used slightly different methods to estimate the entities°
existing and new commitments

Estimating Subsidy Costs for Existing Business

The subsidy cost for the entities’ existing business at the beginning of the conservator-
ship is the difference between the values of their assets and their obligations (debt and
other private claims on the entities° assets, including the value of any shareholder
equity .26 CBO used different methods to estimate that cost for different types of obli-
gations. For the entities’ preexisting credit obligations_mortgages they held directly
or guaranteed-CBO estimated subsidy costs using an adjusted credit reform treat-
ment, as described below. For the entities’ other preexisting obligations_including
holdings of private-label securities, financial-derivatives obligations, holdings of their

 

24. See section 123 of the Emergency Economic Stabilization Act of 2008 (part of Public Law 110-
343) and title IV of the Supplemental Appropriations Act of 2009 (P.L. 111-32). ln addition, CBO
estimated the costs of a bill dealing with student loans on a fair-value basis; see Congressional
Budget Office, letter w the szor¢zble]rz¢ld C/';"egg 1))2 the subsidy casts ofa'z'rect and guaranteed student
loans Uuly 27, 2009).

25. For reasons explained later in the paper, CBO did not attempt to make separate estimates of subsi-
dies for future transactions involving those assets and liabilities.

26. Since the conservatorship, the claims ofprivate shareholders have been reduced to negligible value,
Which simply leaves the difference between the value of assets and liabilities (net worth) as a claim

held by taxpayers

10

own and other federally backed MBSs, and the debt used to fund those obligations_

CBO relied on the entities, own fair-Value disclosures to estimate subsidy costs.27

CBO did not rely on fair-value disclosures to estimate the cost of assuming the enti-
ties’ existing mortgage credit obligations because, in CBO’s view, those disclosures sys-
tematically understate subsidy costs. The difference arises primarily because the enti-
ties assume that the prices they charge for assuming credit and other risk when they
purchase mortgages represent fair values, Whereas CBO believes that because of the
entities’ perceived government backing (whether implicit before the conservatorship
or more explicit now), they purchase mortgages at above-market prices and thereby
subsidize the mortgage market. That difference is most apparent for credit guarantees,
where the fees charged by Fannie Mae and Freddie Mac are below those offered by
private financial institutions The resources to provide such subsidies arise from the
entities’ federal backing, which lowers their borrowing costs relative to those of private
financial institutions exposed to similar investment risks.

CBO’s estimate of the subsidy on the entities’ existing mortgage credit obligations is
based on the difference between the value of conforming MBSs, Which includes the
value of the credit guarantee, and the value of the pool of conforming mortgages
underlying those MBSS, which have no credit guarantee28 CBO estimated the values
of the MBSS and the underlying mortgages in two steps: first projecting their expected
cash flows and then discounting the cash flows to present values using discount rates
that capture their respective risk exposures.

To project cash flows associated with the MBSS and the underlying loan pools, CBO
used standard empirical models of mortgage prepayments and defaults, calibrated to
match current and projected market conditions.29 In those models, given an initial set
of characteristics about the mortgages, subsequent changes in the rate of prepayment
are strongly influenced by prevailing interest rates, and an increase in the likelihood of
mortgage default is largely driven by declining house prices. Cornbining CBO’s pro-
jections of interest rates and house prices with estimates from the empirical literature
of how sensitive prepayment and default rates are to changes in house prices and

 

27. A financial derivative is a financial instrument such as an option or futures contract, whose value
depends in part on the value and characteristics of an underlying asset, such as a stock, bond, or
commodity.

28. CBO’s methodology treats the exposures to credit losses on whole loans and loan guarantees
equivalently.

29. See, for example, Yongheng Deng, john M. Quigley, and Roberr van Ordcr, “Mortgage Termina-
tions, Heterogeneity, and the Exercise of Mortgage Options,” Econometn'c¢, vol. 68, no. 2 (2000);
Michelle A. Danis and Anthony N. Pennington-Cross, The Delz'nquemy of$ubprz'me Mortg¢zges,
Working Paper No. 2005-022A (chcral Rcscrve Bank of St. Louis, March 2005), available at
hrzY)://ssr)z.rom/désh¢zct=76'1804; and Shane M. Sherlund, The P¢zrt, Present, and Future ofSub_prz'me
Morz`g¢ges, Finance and Economics Discussion Series Working Paper No. 2008-65 (Board of Gov-

ernors of the Federal Reserve, December 2008), available at u.’ww.]%dc’mlre.re'rz’e.gov/pub.\'[feds/20(`)<"i’/
iizd€x./)tm/.

11

interest rates allowed CBO to forecast mortgage cash flows for representative groups
of the two entities’ MBSs and mortgage pools. (For more details about that method,
see the Appendix.) The projected cash flows of the MBSs mimic those of the under-
lying mortgage pools, with two exceptions: MBS holders do not suffer the losses expe-
rienced by the holders of a mortgage pool when borrowers default, and the cash flow

of the mortgage pool includes the guarantee fees charged by the entities, which are not
paid to MBS holders.

To discount the cash flows associated With the MBSS and mortgage pools, CBO
applied different discount rates to account for the differing risks of those cash flows.
investing in either a loan pool or an MBS is riskier than investing in Treasury securi-
ties; hence, investors would require a risk premium_that is, a higher rate of return on
the riskier investments than they could earn on Treasury securities. The mortgage
pools in turn are riskier than the MBSs because the holders of a mortgage pool risk
credit losses. The holders of MBSs are protected through the entities’ guarantees from
both the expected value of credit losses and the variability of potential losses. Thus,
besides being Compensated for expected credit losses, holders of a mortgage pool
should demand a higher rate of return than that earned on the MBSs. The estimates
of the required rates of return on the MBSs and mortgage pools are used to discount
the corresponding cash flows. (A more detailed discussion of CBO’s estimate of dis-
count rates can be found in the Appendix.)

Estimating Subsidy Costs for New Business

CBO projected the subsidy costs for Fannie Mae’s and Freddie Mac’s new mortgage
purchases and guarantee commitments using a methodology similar to that used for
the entities’ existing business. The amount of new business projected for each year was
based on CBO’s forecast of total mortgage originations (which depended on its fore-
casts of interest rates and housing market conditions) and on the share of total origi-
nations expected to be held or guaranteed by the two entities. CBO then converted
those cash flow projections into subsidies by discounting the relevant cash flows
(including the guarantee fee income that the entities received and the guarantee claim
payments that they made)t The discount rates were estimated in the same way as for
existing business, except that they were based on CBO’s projections of interest rates
and risk premiums at the time of the disbursements rather than on the 2009 values
used for existing business. CBO assumed that in 2010, risk premiums would start to
decline toward their historical averages.

Por the two entities’ guarantee business, CBO estimated that income from guarantee
fees Would remain a stable proportion of the dollar amount of the entities’ outstand-
ing guaranteed mortgages. CBO also projected that the entities would guarantee an

increasing share of the mortgage market until the end of 201 O (about 60 percent),
after Which their share Would gradually decline to the historical level (approximately
40 percent). In CBO’s August 2009 economic forecast, the housing market begins
to recover after 2010, at Which time interest rates on nonconforming mortgages are
expected to decline and the percentage of mortgages that are nonconforming is

12

expected to increase (though not completely to the precrisis percentage). CBO expects
that in coming years-, Fannie Mae and Freddie Mac will acquire or guarantee very few,
if any, mortgages as risky as the subprime and Alt-A loans and securities in their cur-
rent portfolios because of tighter underwriting standards

Federal conservatorship has caused a shift in the recipients of the subsidy provided
by the entities’ federal backing On one hand, the conservatorship has resulted in an
increase in the subsidy provided to the mortgage market The'entities’ guarantee fees
as a percentage of outstanding mortgages have changed little from the levels seen
before the crisis in the mortgage market despite the higher risk of losses, and the
entities are expected to continue to guarantee a large share of that market

On the other hand, by giving the federal government a complete claim to the equity
of Fannie Mac and Freddie Mac, the conservatorship has eliminated a source of profit
to shareholders that had been associated with the entities’ portfolio-funding strategy.
The values of the entities° portfolio holdings of mortgages and MBSs have different
sensitivities to interest rates than the debt and other liabilities used to fund them,
which exposes the entities to potential losses. In exchange for bearing that risk, the
entities earn additional income (a risk premium). Historically, shareholders received a
disproportionate share of that risk premium because taxpayers were not compensated
for their exposure to portfolio-related risks that stemmed from the entities’ federal
backing. That subsidy from taxpayers to shareholders has been significantly reduced
because the government now has first claim to almost any amount of earnings on the
entities’ portfolios, which partially compensates for the risk of future losses

CBO’s estimates of the costs of new commitments do not include some sources of
subsidy that are unrelated to the two entities° guarantee business. For instance, on
mortgages held in their portfolios, a subsidy cost could arise if the entities overpaid for
mortgages relative to the prepayment risk they assumed, or if they overpaid for deriv-
atives used to hedge against interest rate risk and prepayment risk.

Comparison with Cash Budgetary Treatment

The Office of Management and Budget considers Fannie Mae and Freddie Mac to be
nongovernmental entities for federal budgeting purposes Consequently, GMB
records the Treasury’s cash infusions to the two entities as outlays in the budget. ln fis-
cal year 2009, the budget recorded $95.6 billion in such outlays OMB projects addi-
tional cash infusions totaling $65 billion between 2010 and 2019. lf CBO adopted a
similar cash treatment, its estimate of outlays for payments to the two entities would
total about $51 billion over the 2010-2019 period (the sum of the estimated cash
infusions for that period shown at the bottom of Table 2). The difference between

those $65 billion and $5 1 billion cash estimates stems from differing assumptions and
modeling choices.

CBO projected the cash infusions using estimates of the shortfall between the forecast
value of the entities’ assets and liabilities calculated according to generally accepted

13

accounting principles (GAAP). ln CBO’s projections, most of the infusions are
expected to occur over the next few years, Which reflects CBO’s forecasts for the
overall economy, financial markets and mortgage markets As the housing and mort-
gage markets recover, Fannie Mae and Freddie Mac are expected to generate revenues
greater than their losses and other costs However, in CBO’s estimation, the two enti-
ties’ current dividend commitments to the Treasury exceed their future earnings

capacity, making losses on the Treasury’s current and future holdings of their senior
preferred stock likely.

The total amount that CBO projected for the Treasury’s cash infusions from 2009 to
2019_-$163 billion_falls well short of the $389 billion in subsidy outlays projected
in CBO’s baseline for that period. As an approximation, one can think of the infusion
estimates as capturing only the expected cash shortfalls between the entities’ fees and
losses The subsidy estimates in comparison, incorporate both the expected cash
shortfalls and the risk premium that a private investor Would demand for bearing the
risk that those shortfalls could be much larger than expected

CBO projected that the entities’ portfolio holdings would have a significant positive
impact on their GAAP balance sheets (which would reduce the required cash infu-
sions from the Treasury). The mismatch between the rates paid on those portfolio
holdings and the debt used to fund them is expected to generate positive net income,
which is attributable to the entities’ federal backing.

Two key assumptions underlie the portfolio projections: that guarantee fees Will hold
steady at current rates, and that the combined portfolio holdings of Fannie Mae and
Freddie Mac will remain at about $1.5 trillion until the end of fiscal year 2010 and
then gradually decline, as the entities’ agreements with the Treasury require. New pur-
chases are assumed to be confined to conforming mortgages and to MBSs issued by
the two entities or by Ginnie Mae, rather than subprime or Alt-A securities CBO
assumed that subprime and Alt-A mortgages that terminate early would default, be
refinanced privately, or be refinanced through the Federal Housing Administration.

14

 

Appendix:
Projecting Mortgage Cash Flows and
Valuing Mortgage Guarantees

The model that the Congressional Budget Office (CBO) uses to estimate the value of
Fannie Mae’s and Freddie Mac’s exposure to losses on their mortgage credit business
proceeds in several steps First, CBO estimates the cash flows associated with the two
entities’ mortgage pools and mortgage-backed securities (MBSS). Those cash flows
depend on changes in interest rates and house prices Second, to establish the subsidy
for each cohort of mortgages, CBO computes the net present value of those cash flows
using discount rates that reflect the risk inherent in the flows The subsidy for the
pool of mortgage guarantees is the present value of the net losses to the entities, which
is equal to the difference between the present values of the MBSS held by investors
and of the mortgage pools held in trust by the entities To the extent possible, CBO
tries to calibrate its estimates of certain variables (such as mortgage loss rates and the
value of assets and liabilities related to a guarantee) to estimates reported by the enti-
ties themselves

The estimated subsidy costs in CBO’s August 2009 baseline projections Were com-
puted using a simplified version of the model presented in this appendix In the full
model, cash f10ws are simulated with a series of equations that include fluctuating
interest rates and house prices_variables that have been shown to be key drivers of
mortgage cash flows Accounting for the effect of those variables can be crucial in esti-
mating the costs of certain policy proposals ln describing CBO’s modeling methods
this appendix alerts readers to the aspects of the model that Were simplified for the
baseline estimates

Simulating Cash Flows in the Mortgage Portfolio

For Fannie Mae’s and Freddie Mac’s existing business at the time the baseline is
prepared, CBO’s model divides the entities’ mortgage book into representative pools
of mortgages by year of origination and loan type and projects baseline default and
prepayment rates for each pool using simulations1 For the purposes of CBO’s base-
line calculations the projected default rate for each pool takes into account the hump-
shaped pattern of default typically experienced over the life of a mortgage cohort, the

 

l. The mortgage book consists of all mortgages directly held or guaranteed by the entities for which
the entities bear the costs When borrowers default. The book does not include mortgages held indi-

rectly through privately issued securities For those securities CBO relied on the entities’ reported
fair-value estimates

15

experience with losses to date, a forecast of aggregate changes in house prices and
estimates of how sensitive default rates are to changes in those prices The projected
prepayment rate varies over time with CBO’s forecast of interest rates For new mort-
gages CBO uses the same procedure but replaces actual levels of macroeconomic vari-

ables and mortgage characteristics with forecasts to determine the initial conditions
and evolution of the simulation.

A mortgage pool is described by the type of loan (prime, Alt-A or exotic, or sub-
prime), its vintage, the current loan-to-value ratio, and the amount of third-party
mortgage insurance. Those features determine the expected path of cash flows over
the remaining life of the loans and simulations result in a distribution of paths
around the expected one. Given a dollar amount of loan principal outstanding at the
valuation date, LO, and a remaining loan term of n periods the remaining outstanding
principal evolves according to the following formula:

Lt = (1+rt_1)(1_dt_pt)Lt_1'-Rt, t=1,...,n (1)

where fis the time elapsed since the valuation date, rt is the mortgage interest rate
(which may vary over time), dt is the fraction of loans between f - 1 and t that enter
default, pt is the fraction of loans that are prepaid between l‘ - 1 and t, and R, is the
scheduled repayment at the start of period f. Repayments follow a standard amortiza-
tion schedule based on a representative maturity:

= rt-i(l _dt_pt):tn_i (2)
1 _ (1 + rt-i)

1n principle, rt, dt, and ptcould be randomly determined quantities that fluctuate from

period to period. However, to simplify the calculations for the purposes of the base-

line, CBO used deterministic interest rates and set deterministic time paths for pre-

payment (although both were adjusted for CBO’s forecast of interest rates which

allows for the possibility that prepayment rates Will vary by time and mortgage
cohort).

Default Rates
For this analysis default is defined as an event that causes Fannie Mae or Freddie Mac
to suffer a loss on a mortgage it holds directly or to pay a claim on a mortgage it guar-

antees In the full version of CBO’s model, conditional default rates in year tate spec-
ified as

exp(S +8 Ar +8 Ar +5 ALTV)
dt = 1 __ (1 _ dbt) 0 $HORT Sf LONG L[ LTV l (3)
The baseline default rate (dbt) exhibits a hump-shaped pattern With the peak at about
five years Which is derived from historical patterns of mortgage defaults That base-
line rate is adjusted for the characteristics of the mortgage pool and information con-
veyed by default experience to date (50), as well as for deviations of interest rates

16

(short-term rate AI'S, and long-term rate Aru) and of loan-to-value ratios (ALTVt) from
their trend paths Empirically, the sensitivity to changes in loan-to-value ratios is by
far the most important of the time-varying factors that determine default rates Con-
sequently, only that factor has been included in_ CBO’s baseline projections Changes
in interest rates and unemployment have been shown to play some role in default
rates but neither is included in the baseline calculations2

The current loan-to-value ratio, which affects the borrower’s prepayment and default
rates is defined as

1_
LTV, = F: (4)

To simulate the path of house prices (h,), CBO drew annual random shocks from a
simple random-walk model of house prices with the central drift tied to CBO’s
forecast of house prices and assumptions about aggregate and idiosyncratic volatility.

That is

ht+i = ht(1+3t+1+Et+1+et+1) (5)

where h,_.+1 is next year’s house price, ht is the current year’s house price, at +1 is the fore-
cast for growth in house prices between t and t+ 1, Et+1 is the aggregate shock to the
house price index, and et+1 is the idiosyncratic shock to individual house prices that
captures the price volatility for a representative horne in the loan pool. The two
shocks are independent random draws from normal distributions that have means of
zero and fixed standard deviations

Losses on Defaulted Loans

When a default occurs the loss to Fannie Mac or Freddie Mac equals the shortfall
between the unpaid balance of the mortgage and the value of the house, after taking
into account recovery costs and receipts from third-party insurance Historically, the
entities have reported loss rates in the range of 30 percent to 50 percent of the out-
standing loan balance. Loss rates are likely to be higher, however, when the housing
market is in decline. To capture the impact of a decline in house prices CBO assumed
that the amount the entities Would recover on a defaulted mortgage would be a fixed
fraction of the appraised value of the house plus receipts from insurance3

 

2. Although unemployment does not enter CBO’s simulation model directly, its effects are implicit in
the baseline adjustment (50), interest rates and house prices (because interest rates and house prices
arc generally low when unemployment is high). In principlc, other time-varying factors could be
included in the specification of default and prepayment rates given sufficient data or other evidence
from which to reliably estimate sensitivity parameters

5. CBO used a representative interest rate from loans over the historical period, and it did not try to
model any effect that changing interest rates might have on credit losses

17

The entities partially protect themselves from losses by requiring borrowers who do
not make a 20 percent down payment to take out mortgage insurance with third-
party insurers For example, a borrower with a 10 percent down payment might be
required to hold mortgage insurance for 15 percent of the property amount, reducing
the entities’ exposure to losses to 75 percent of the amount borrowed.

Each period, the net loss to the entities is thus

driLt-1(1+rt)”l[-t_1(1+rt)it+athzl} (6)

That is, of the fraction of loans that default each period, the entities pay the outstand-
ing amount to the MBS holder [L,_1(1 + rt)l, recoup an insured amount from the
third-party insurer [Lt_1(1 + rt)it, where it is the fraction insured], and recover a stream

of payments whose present value is a fraction of the Value of the house (a!lt, Where ott
is the fraction recovered).

Prepavment Rates

ln the full model, simulated prepayment rates for each segment of the entities’ books
obey the following equation:

pt = 1 v (_1 _pbt)eXD(Bo+BsHoRTArsr+BLoNGA"Li'*'l-”LTVALTl/e) (7)
That is the rate of prepayment fluctuates around a baseline rate, pbt, with an adjust-
ment for the characteristics of the loan pool and its experience to the valuation date
([30) and deviations driven by changes in short- and long-term interest rates or the
current loan-to-value ratio away from their trend levels The base conditional pre-
payment rate, pbt, steadily rises with the age of the loan, reaching a plateau after five
years which is consistent with past studies of mortgage performance

Although not included for CBO’s baseline projections the model can also incorporate
the sensitivity of prepayment rates to interest rates and changes in property values
Previous empirical research has found that prepayment rates depend on interest rates4
A borrower has a strong incentive to refinance a loan if the refinance rate is suffi-
ciently lower than the current contract interest rate.5 That difference is captured by
the pair of interest rates in the specification: the long-term rate (rLt) and the short-
tefm rate (r$,), which are described below. Another finding is that prepayment rates
decline with an increase in the current loan-to-value ratio (LT\/,). That outcome may

 

4. See, for example, Eduardo S. Schwartz and Walter N. Torous, “Prepayment and the Valuation of
Mortgage-Backcd Sccurities,”]ourmzl osz'mznce, vol. 44, no. 2 Uune 1989), pp. 375-392; and
Yonghcng Deng, john M. Quigley, and Robcrt van Ordcr, “Mortgage Terminations, Hctero-
geneity, and the Exercise of Mortgage Options,n Ecanometrz'm, vol. 68, no. 2 (March 2000),
pp. 275-307.

>. The decision to refinance can be less straightforward when variable-rate and fixed-rate mortgages
are being compared

18

reflect reduced opportunities to refinance a mortgage when the loan amount is close
to or greater than the value of the home.

For its baseline projections CBO did not use the full specification of the model;
instead, it simply selected prepayment rates that reflected current market conditions
Mortgages originated before the housing downturn are expected to be prepaid at a
slightly faster rate than seen in the past, whereas mortgages originated after the start of
the downturn are expected to be prepaid at slower rates because borrowers are locking
in historically low interest rates now. Note that for the purposes of valuing mortgage
guarantees precisely modeling prepayment is of secondary importance because the

value of the guarantee is most sensitive to changes in default rates and assumptions
about losses

Simulated Interest Rates and Discounting

For the baseline projections interest rates (rt, rst, or rLt) in each period of the model are
tied to CBO’s forecasts of short- and long-term interest rates ln the full version of the
model, interest rates can fluctuate randomly up or down. The projected or simulated
interest rates are used to discount risk-free nominal cash flows of various maturities,
such as the cash flows from Treasury securities For cash flows affected by risk, such as
the risk of default or prepayment, a premium is added (as explained at the end of this
appendix). The mortgage contract rate is estimated from current and past relation-
ships between mortgage interest rates and rates on Treasury securities

Valuing the Subsidy

ln principle, the value of the federal subsidy for Fannie Mae’s and Freddie Mac’s
MBS guarantees could be calculated as the net present value of the entities° gains or
losses on those guarantees in each per-iod. Obtaining the appropriate discount rate for
those net gains or losses is difficult, however. There is no single traded asset whose
cash flows mimic those of the entities’ guarantees lnstead, the Value of the subsidy for
each guarantee is calculated from the difference between the values of the MBS and

the underlying mortgage pool. Rates can be more readily established for each of those
assets

After Fannie Mae and Freddie Mac have packaged and sold MBSs, their remaining
financial exposure_and therefore the subsidy provided by the federal government in
covering net losses-~exists through the MBS guarantees As guarantor, the two enti-
ties ensure that MBS holders receive timely payment of principal and interest on the
underlying mortgages Thus, the value of the subsidy can be computed as the differ-
ence between the present value of the payments to MBS holders and the present value
of payments from the underlying pool of mortgages CBO uses the separate estimates
of discount rates for MBS payments and for pool payments and applies them to the
respective payment streams

19

The stream of payments from the mortgage pool (net of various third-party servicing
fees) is

RPooL,1 , RPOO/_,z, RpOOL__3, (8)

Suppose the MBS payment stream is

RMBSJ’RMBS,Z’RMBS,S"~' (9)

When a borrower defaults the entities remove that mortgage from the pool and pay
the l\/[BS holder the outstanding amount. Thus, in each period, the difference
between the MBS payments and the payments from the pool (net of various fees and
insurance payments) equals the losses incurred by the entities:

RMiss,z = l':\’Poot,i‘+ driLt-i(l + rt)_[Lt-1(1+rz)"t+ ath¢l} (10)

Note that CBO made additional adjustments to those cash flows for guarantee fees
third-party insurance premiums and other payments

Estimating Discount Rates

Because the loan-pool payments are risky, it is not appropriate simply to discount
them using the risk-free discount rates from the interest rate simulation model.
Instead, CBO values the cash flow stream in two pieces: the discounted value of the
MBS payment stream minus the discounted value of the payment stream from the
mortgage pool. The discount rate used for the MBS payment stream comes from the
interest rate simulation, with an additional premium: the add-on required to equate
the market price of the MBSS with the simulated net present value (When averaged
across interest rate, prepayment, and default scenarios) of the stream of MBS pay-
ments That premium reflects risks or other MBS pricing anomalies that could not
be captured in the simulation model. Historically, the premium has ranged from a few
hundredths of a percentage point at certain times to several percentage points at the
height of the recent financial crisis

The mortgage-pool payment stream has an additional exposure to market risk because
of volatility in the size of mortgage losses MBS investors face minimal credit risks;
hence, a lower discount rate applies to the MBS payments (That discount rate will be
lower to the extent that the entities have capital to cushion losses or, failing that,
investors have faith in the entities’ federal backing.)

CBO used an estimate of the difference (or spread) benaveen interest rates on jumbo
and conforming mortgages as a proxy for the extra risk premium that would be
required by an investor in the underlying mortgage pool. Fannie Mae and Freddie
Mac purchase and securitize conforming mortgages from private lenders but lenders
must rely on private arrangements to fund jumbo mortgages (which exceed the size

20

limit on conforming mortgages). Thus, a major driver of the difference between inter-
est rates on jumbo and conforming mortgages is the funding advantage of the two
entities However, other differences between jumbo and conforming loans that affect
the interest rate spread must be accounted for, such as differing borrower characteris-
tics underwriting standards and geographic concentrations6 In adjusting for those
differences CBO relied on the work of staff economists at the Federal Reserve Board
whose findings suggest that approximately half of the mortgage rate spread has been
attributable to factors other than the entities’ funding advantage7

The spread between conforming and jumbo rates averaged about 30 basis points
(0.30 percentage points) from 2000 to 2007 (see Figure A-1). Since the onset of the
financial crisis however, the spread has been much greater, peaking at 180 basis
points That increase reflects the market risk of losses faced by holders of non-
conforming mortgages For the baseline projections published in ]anuary, March, and
August 2009, CBO used the observed spread in lanuary 2009, adjusted downward to
account for differences between jumbo and conforming mortgages that are not related
to the funding advantage of Fannie Mac and Freddie Mac. By November 2009, the
jumbo-conforming spread had fallen from its peak to about 100 basis points

For the entities’ existing mortgages, CBO applied a risk premium of 70 basis points to
all outstanding loans regardless of their characteristics For new mortgage commit-
ments CBO used its forecast of the adjusted spread in the year of the commitment
Those projected spreads are generally lower than the current spread, reflecting CBO’s

expectation that mortgage markets interest rates and spreads will gradually return to
historical levels

The choice of an appropriate risk premium for each mortgage pool is a critical input
in CBO’$ valuation model. The estimate of the risk premium has varied considerably
over time and is currently very high relative to past trends Moreover, the methods
used to disentangle the federal subsidy from other factors that drive the jumbo-

 

6. A further complication is that during the conservatorship, Fannie Mac and Freddie Mac may be
directed to charge fees that are lower than they would charge otherwise That would result in a
larger jumbo-conforming spread, but the cost Would already be accounted for in the entities’
cash flows and should not count toward the risk premium. ln the other direction, the jumbo-
conforming spread may not be a complete measure of the federal subsidy because the jumbo
market is indirectly subsidized through the federal benefits that commercial banks receive, such as
deposit insurance. See, for example, Anthony B. Sanders Mea$z¢ring t/)e Bmefz`rs omemz'e Mae and
Freddz'e Mac to Camumerr: Between De Minimis and Small? Wharton Financia.l institutions
Working Paper No. 05-36 (Philadelphia: University of Pennsylvania, july 2005), available at
hrrp:/'/'fic.wharton.upenn.cdu/fic/papcrs;"O$/p@536.html.

7. See \Y/ayne Passmore, Shane M. Sherlund, and Cillian Burgess, T/ae Ej§zect ofHourz'ng Governmenr-
S})amared Enterprz'_rer on Mortgage Rates Finance and Econornics Discussion Series Worleing Paper
No. 2005-06 (Board of Governors of the Federal Reserve, ]anuary 2005); and Shane M. Sherlund,
The/umba-Confbrming Spreaa': A Semz;p¢znzmetrir Ap_pra¢zch, Finance and Economics Discussion
Series Worl<ing Paper No. 2008-l (Board of Governors of the Federal Reserve, ]anuary 2008), both

available at Www. federalresen'e.gov/ pubs/ f`<.‘cls/ind<;‘<. htm l.

21

Figure A-1 .
Spread Between Interest Rates on _]'umbo and
Conforming Mortgages

(Percentage points)
2.0

 

1.8 -

1.6

1.4

1.2

0.6

0.4

0.2

 

 

 

0 l | | | l l l l l
2000 2001 2002 2003 2004 2005 2006 2007 2008 2009

Source: Congressional Budget Office based on data from B|oomberg L.F.‘

 

Note: Conforming mortgages are loans eligible for sale to Fannie l\/lae or Freddie Mac because the original
mortgage amount does not exceed an annually adjusted dollar limit (in much of the Unlted States,

$417,000 for a single-family home in 2009). dumbo mortgages are loans that exceed the dollar limit for
conforming mortgages

conforming spread introduce another source of uncertainty lf, instead of 70 basis
points the risk premium was 50 basis points higher (or lower), the subsidy for the
entitiesJ existing business would be approximately $70 billion higher (or lower) than
the $290 billion in CBO’s August 2009 baseline. CBO continues to evaluate its pro-
jections of the risk premium and the methods used to compute them.

22

